Citation Nr: 0109707	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-01 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran had active duty from December 1942 to January 
1946.  This appeal is from an October 1997 rating decision of 
the Department of Veterans Affairs (VA), Nashville, Tennessee 
regional office (RO).  In December 1997 correspondence, the 
veteran raised a claim of entitlement to service connection 
for a dental condition.  In a March 1998 letter to the RO, he  
raised a claim of service connection for a heart condition as 
secondary to his ulcer condition .  In a VA I-9 form 
submitted in January 2000, he claimed service connection for 
a hiatal hernia.  These matters are referred to the RO for 
any appropriate action.


REMAND

In an April 1972 decision, the Board held that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an ulcer disorder.  
Service connection for an ulcer disorder was previously 
denied by the Board in February 1957.  Those decisions are 
final, and the claim may only be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, it 
applies in the instant case.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The revised statutory duty to 
assist provisions appear to have been satisfied insofar as 
they pertain to obtaining pertinent evidence.  The VA has 
undertaken all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The RO has obtained all relevant records, private 
or public, adequately identified by the veteran with proper 
authorization for their receipt; these include the private 
treatment records from the 1970's through the 1980's.  The RO 
has also obtained any relevant evidence in federal custody, 
including service medical records and VA treatment records 
from 1949 through 1971 and from 1995 to 1998.  The RO also 
arranged for a VA medical examination in February 1971; this 
was considered in the previous Board decision in April 1972.  

However, the new notice requirements mandated by the VCAA do 
not appear to have been completely satisfied.  Specifically, 
these notification duties include notifying the claimant if 
his or her application for benefits is incomplete, notifying 
the claimant of what evidence is necessary to substantiate 
the claim and indicating whether the VA will attempt to 
obtain this evidence or if the claimant should obtain it, 
and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim. See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Here, the RO did not notify the veteran what type of evidence 
would serve to reopen his claim.  He has not been 
specifically advised that in order to reopen the claim he 
must submit either medical evidence that peptic ulcer disease 
was manifested in service or in the first postservice year, 
or in the alternative, a medical opinion relating his peptic 
ulcer disease to service.  

Finally, the Board notes that additional evidence and 
argument have been submitted directly to the Board after the 
most recent RO review of November 1999 without a waiver of 
agency of original jurisdiction review as required by 38 
C.F.R. § 20.1304. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should 
specifically notify the veteran what 
evidence would serve to reopen his claim 
for service connection for peptic ulcer 
disease.  If the veteran identifies any 
pertinent evidence which has not been 
obtained, the RO should attempt to obtain 
such evidence, in accordance with the 
provisions of the VCAA or, as appropriate, 
advise the veteran that he may/should 
submit such evidence himself.  

2.  Thereafter, the RO should readjudicate 
this claim.  If it remains denied, the 
appellant and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


